Exhibit 10.2
AMENDMENT 2008-1
TO THE
EMPLOYMENT AGREEMENT
     AMENDMENT, dated as of December 31, 2008, between Marlin Business Services
Corp., (the “Company”) and George D. Pelose (the “Executive”).
RECITALS
     WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of October 14, 2003, as amended pursuant to
Amendment 2006-1, dated as of May 19, 2006, (collectively, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company;
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
to comply with the requirements of the Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the final regulations issued thereunder,
as well as to make certain additional changes to the Employment Agreement; and
     WHEREAS, Section 18 of the Employment Agreement provides that the
Employment Agreement may be amended pursuant to a written agreement between
Executive and the Company.
     NOW, THEREFORE, the Company and Executive hereby agree that, effective as
of the date set forth above, the Employment Agreement shall be amended as
follows:
     1. Section 7(a)(v) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“(v) Resignation for Good Reason. Executive may terminate Executive’s employment
hereunder for Good Reason, provided that Executive must provide written notice
of termination for Good Reason to the Company within ninety (90) days after the
initial occurrence of the event constituting Good Reason and the Company shall
have a period of thirty (30) days from receipt of such notice to correct the
event that constitutes the grounds for Good Reason as set forth in the
Executive’s notice of termination for Good Reason. If the Company does not
correct the event constituting Good Reason within such thirty (30) day period,
the Executive’s employment with the Company shall terminate on the first
business day that immediately follows the end of the Company’s thirty (30) day
cure period, unless the Company requires an earlier termination date. For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any one
or more of the following, without the consent of Executive: (a) a material
diminution in Executive’s authority, duties or responsibilities; (b) the Company
requires that Executive report to an officer or employee of the Company instead
of reporting directly to the Company’s Chief Executive Officer; (c) a material
diminution in Executive’s base compensation, which, for purposes of this
Agreement, “base

 



--------------------------------------------------------------------------------



 



compensation” means Executive’s Base Salary and target Incentive Bonus
percentage in effect immediately prior to the action taken to diminish
Executive’s Base Salary or target Incentive Bonus percentage; (d) a material
change in the geographic location at which Executive must perform services,
which shall include a change to a location that is more than twenty-five
(25) miles from the location at which the Executive performs services hereunder
as of December 31, 2008; or (e) any other action or inaction that constitutes a
material breach by the Company under the Agreement.”
     2. A new Section 7(a)(vii) is hereby added to the Employment Agreement as
follows:
“(vii) Termination upon Change in Control. If a Change in Control (as defined in
Exhibit A) occurs during the Employment Period, Executive’s employment with the
Company shall automatically terminate without cause as of the date of the Change
in Control.”
     3. A new Section 7(a)(viii) is hereby added to the Employment Agreement as
follows:
“(viii) Termination upon Non-Renewal of Agreement. If the Agreement is not
renewed by the Company, Executive’s employment with the Company shall
automatically terminate as of the last day of the Agreement Term, provided that
Executive was willing and able to execute a new contract providing terms and
conditions substantially similar to those in the Agreement and to continue
providing services under such Agreement.”
     4. Section 7(b)(i) of the Employment Agreement is hereby amended in its
entirety as follows:
“(i) For Cause; Without Good Reason. If Executive’s employment is terminated for
Cause pursuant to Section 7(a)(i) or in the event of Executive’s voluntary
termination of his employment pursuant to Section 7(a)(vi) without Good Reason,
then (A) the Company shall pay Executive his Base Salary through the Date of
Termination (as later defined) within thirty (30) days from the Date of
Termination, (B) Executive shall receive accrued but unpaid benefits (such as
accrued but unpaid insurance benefits, retirement plan benefits, paid time off
(PTO) benefits, expense reimbursements, etc.) as of the Date of Termination in
accordance with the terms of the applicable plan, and (C) Executive’s vested
rights under any stock option, stock incentive or other incentive compensation
plan or program shall be subject to the terms and conditions of such plans and
programs. Executive and his dependents shall also be entitled to any
continuation of coverage rights required by COBRA, with premiums to be paid by
Executive (collectively, the items set forth in this paragraph (i) are referred
to herein as the “Accrued Benefits”).”

2



--------------------------------------------------------------------------------



 



     5. Section 7(b)(ii) of the Employment Agreement is hereby amended in its
entirety as follows:
“(ii) Death or Disability. If Executive’s employment is terminated pursuant to
Section 7(a)(ii) or 7(a)(iii) by reason of death or Disability, then the Company
shall pay Executive or his estate, as applicable, the Accrued Benefits, and,
within thirty (30) days following the Date of Termination, any Incentive Bonus
earned but not yet paid for any fiscal year completed prior to the year in which
the Date of Termination occurs. Executive or his estate shall also be entitled
to all insurance proceeds paid pursuant to the coverage provided by the
applicable policy referenced in Section 5 hereof.”
     6. Section 7(b)(iii) of the Employment Agreement is hereby amended in its
entirety as follows:
“(iii) Termination without Cause; Resignation for Good Reason; Termination Upon
Non-Renewal of Agreement; Termination on Account of Change in Control. If the
Company terminates Executive’s employment without Cause pursuant to Section
7(a)(iv), Executive resigns for Good Reason pursuant to Section 7(a)(v),
Executive’s employment terminates on account of a Change in Control pursuant to
Section 7(a)(vii), or the Company’s non-renewal of the Agreement pursuant to
Section 7(a)(viii), then, provided Executive executes a standard release of
employment claims in the form attached hereto as Exhibit B, and does not revoke
such release, the Company shall pay Executive an amount equal to (w) two
(2) times the sum of (A) Executive’s then-current Base Salary and (B) the
average Incentive Bonus earned by Executive for the two (2) fiscal years
preceding the Date of Termination; (x) twenty-four (24), times the monthly COBRA
premium rate as in effect on Executive’s Date of Termination to continue the
medical and dental benefits covering Executive and his family, as applicable, on
his Date of Termination (the “COBRA Payment”), plus an additional amount so that
the after tax amount that Executive will receive pursuant to this clause (x) on
an after-tax basis will equal the COBRA Payment; (y) two (2) times the sum of
the annual premium of the additional life insurance and long-term disability
insurance coverage described in Section 5 hereof as in effect on the Date of
Termination, at the same level in which Executive was covered by such insurance
on his Date of Termination (the “Life and Disability Payment”), plus an
additional amount so that the after tax amount that Executive will receive
pursuant to this clause (y) on an after-tax basis will equal the Life and
Disability Payment; and (z) payment of any Incentive Bonus earned but not yet
paid for any fiscal year completed prior to the year in which the Date of
Termination occurs and the Accrued Benefits. The amounts payable pursuant to
this paragraph (iii) shall be paid to Executive in a lump sum within thirty
(30) days following his Date of Termination.”

3



--------------------------------------------------------------------------------



 



     7. Section 7(b)(iv) of the Employment Agreement is hereby amended in its
entirety as follows:
“(iv) Stock Incentives. In the event that (A) Executive’s employment is
terminated on account of death or Disability pursuant to Section 7(a)(ii) or
(iii); (B) the Company terminates Executive’s employment without Cause pursuant
to Section 7(a)(iv); (C) Executive resigns with Good Reason pursuant to
Section 7(a)(v); (D) Executive’s employment is terminated on account of a Change
in Control pursuant to Section 7(a)(vii); or (E) Executive’s employment is
terminated on account of non-renewal of the Agreement pursuant to
Section 7(a)(viii), then (1) the portion of the unvested and outstanding Company
stock options, restricted stock, stock units or other stock incentive rights
held by Executive shall automatically vest immediately upon the Date of
Termination, notwithstanding the terms of any applicable option plan or option
award agreement and (ii) any stock options granted to Executive on or after the
date of the Agreement shall remain exercisable for a period of two years from
the Date of Termination, notwithstanding the terms of any applicable option
agreement, but not longer than the original term of the option. The Company
agrees to take all corporate or other actions necessary or appropriate to affect
the intent of this Section 7(b)(iv).”
     8. Section 7(c)(v) of the Employment Agreement is hereby amended in its
entirety to read as follows and new Sections 7(c)(vi) and 7(c)(vii) are hereby
added to the Employment Agreement to read as follows:
“(v) if Executive terminates his employment pursuant to (A) Section 7(a)(v), the
Date of Termination shall be as set forth in such Section and
(B) Section 7(a)(vi), upon the date specified in the written notice of
termination delivered to the Company by Executive; (vi) if Executive’s
employment terminates pursuant to Section 7(a)(vii), the date of the Change in
Control; and (vii) if Executive’s employment terminates pursuant to
Section 7(a)(viii), the last day of the Agreement Term.”
     9. A new Section 20 is hereby be added to the Employment Agreement as
follows:
“20. Section 409A of the Internal Revenue Code.
     (a) Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with Section 409A of the Code and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring sanctions under Section 409A of the

4



--------------------------------------------------------------------------------



 



Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. All payments to be made
upon a termination of employment under this Agreement that are deferred
compensation may only be made upon a “separation from service” under
Section 409A of the Code. For purposes of Section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Executive designate the calendar year of payment.
     (b) Payment Delay. To the maximum extent permitted under Section 409A of
the Code, the severance benefits payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, any amount payable to Executive during the six (6) month period
following Executive’s Date of Termination that does not qualify within either of
the foregoing exceptions and constitutes deferred compensation subject to the
requirements of Section 409A of the Code, then such amount shall hereinafter be
referred to as the “Excess Amount.” If at the time of Executive’s separation
from service, the Company’s (or any entity required to be aggregated with the
Company under Section 409A of the Code) stock is publicly-traded on an
established securities market or otherwise and Executive is a “specified
employee” (as defined in Section 409A of the Code and determined in the sole
discretion of the Company (or any successor thereto) in accordance with the
Company’s (or any successor thereto) “specified employee” determination policy),
then the Company shall postpone the commencement of the payment of the portion
of the Excess Amount that is payable within the six (6) month period following
Executive’s Date of Termination with the Company (or any successor thereto) for
six (6) months following Executive’s termination date with the Company (or any
successor thereto). The delayed Excess Amount shall be paid in a lump sum to
Executive within ten (10) days following the date that is six (6) months
following Executive’s Date of Termination with the Company (or any successor
thereto). If Executive dies during such six (6) month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of Section 409A of the Code, such Excess Amount shall be paid to the
personal representative of Executive’s estate within thirty (30) days after
Executive’s death.
     (c) Reimbursements. All reimbursements provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Any

5



--------------------------------------------------------------------------------



 



tax gross up payments to be made hereunder shall be made not later than the end
of Executive’s taxable year next following Executive’s taxable year in which the
related taxes are remitted to the taxing authority.”
     10. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

                  MARLIN BUSINESS SERVICES CORP.    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                EXECUTIVE    
 
                          George D. Pelose    

7